STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                  NO.    2021    KW   1282


VERSUS


ANDREW      D.    WETZEL                                                    JANUARY       26,   2022




In   Re:          Andrew      D.        Wetzel,   applying   for   supervisory writs,             22nd
                  Judicial          District      Court,     Parish    of    St.    Tammany,       No.

                  472, 552.




BEFORE:           GUIDRY,      HOLDRIDGE,         AND   CHUTZ,   JJ.



        WRIT      DENIED.


                                                     JMG
                                                     GH

                                                     WRC




COURT      OF    APPEAL,      FIRST        CIRCUIT




           DEPUTY   CLERK          OF    COURT
                  FOR   THE        COURT